Appeal by defendant from a judgment of the Supreme Court, Queens County (Ferraro, J.), rendered April 7, 1981, convicting him of criminal mischief in the third degree and reckless endangerment in the second degree, after a nonjury trial, and imposing sentence.
Judgment affirmed.
Viewing the record in the light most favorable to the People, and bearing in mind that issues concerning credibility, reliability and the weight to be given to the evidence are for the trier of fact, we find that there is sufficient evidence in both quantity and quality to support the verdict (People v Malizia, 62 NY2d 755, 757, cert denied — US —, 105 S Ct 327; People v Contes, 60 NY2d 620; People v Gruttola, 43 NY2d 116).
With respect to defendant’s remaining contention concerning the applicability of the doctrine of collateral estoppel, this issue was not properly preserved for our consideration (see, People v Jordan, 62 NY2d 825, 826; People v Jones, 55 NY2d 771). Mangano, J. P., Thompson, O’Connor and Weinstein, JJ., concur.